NO. 12-10-00063-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
CLINT JOHNSON,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
         Appellant pleaded guilty to aggravated robbery.              We have received the trial
court's certification showing that this is a plea bargain case and Appellant has no right to
appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant and his trial
counsel. Additionally, Appellant’s appellate counsel has notified us that based on the
controlling law, he is of the opinion that this court does not have jurisdiction of the
appeal and therefore the appeal must be dismissed. Accordingly, the appeal is dismissed
for want of jurisdiction.
                                                                       SAM GRIFFITH
                                                                          Justice


Opinion delivered March 17, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)

                                                      1